Order denying motion to strike out defense reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to defendants to serve an amended answer within ten days upon payment of such costs. The defendants may have been invited by the tenant of the premises to enter the room of plaintiff, but without an allegation of facts showing the relationship between plaintiff and the tenant, and that upon that basis the tenant had the right to invite the defendants into the room of plaintiff, a defense is not made out. Kelly, P. J., Rich, Manning, Young and Lazansky, JJ., concur.